Title: From George Washington to Louis-Antoine-Jean-Baptiste, chevalier de Cambray-Digny, 21 August 1782
From: Washington, George
To: Cambray-Digny, Louis-Antoine-Jean-Baptiste, chevalier de


                  
                     Sir
                     Head Quarters 21st Augt 1782
                  
                  I have received your favor of the 12th instant.
                  Were it reduced to a certainty that your exchange would not be effected for a considerable time to come, I should have no objection to recommending your request for liberty to visit France, to Congress—But as the offer which I have just made to Sir Guy Carleton of appointing another meeting of Commissioners may possibly be productive of an exchange of a number of Officers, I think your application had better stand suspended till we see the issue of the proposed meeting.
                  I return your Certificates for the present, without adding my name to them, not because I have any doubt of your abilities and merit, but because I would wish to do more than barely signify that due credit ought to be given to the honorable testimonials already in your possession, which is all I could do, having never had the pleasure of commanding you personally—I hope before you return to France to be able to speak from my own knowledge.  I am &c.
                  
               